Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elji et al, JP 20110716606.
Elji et al disclose a wireless communication device a reader / writer (wireless communication apparatus) 1 is mainly composed of a transmission circuit 2, a circulator 3, a transmission / reception antenna 4, a reception circuit 7, a control unit 50, and the like, and is a non-contact communication medium such as the RFID tag 5; the control unit 50 is configured by a CPU, ROM, RAM, FPGA, or the like, and has a function of controlling various operations of the reader / writer 1; it has a function of executing processing for outputting data to the circuit 2, processing of data input from the receiving circuit 7, and the like; it also has a function of outputting a time constant switching signal to the switching circuits 30 and 40 described later; the transmission circuit 2 functions to transmit a carrier in the UHF band (for example, frequency 953 MHz) to the RFID tag 5 (wireless tag) via the transmission / reception shared antenna 4; for example, a known carrier oscillator , An encoder, a modulator, an amplifier, a transmitter filter, and the like; the transmission circuit 2 amplifies the carrier by, for example, ASK (Amplitude Shift Keying) modulation using a transmission command, and then transmits the carrier wave as a radio signal via the circulator 3 and the antenna 4; the circulator 3 has a function of preventing the high-frequency signal output from the transmission circuit 2 from flowing in the reverse direction, and outputs the high-frequency signal input from the transmission circuit 2 side to the transmission / reception shared antenna 4; the high-frequency signal input from the side is output to the receiving circuit 7 side; the transmission / reception shared antenna 4 is an antenna that is also used for signal transmission to the RFID tag 5 and signal reception from the RFID tag 5, and a high-frequency signal (transmission signal) output from the transmission circuit 2 via the circulator 3 is wirelessly transmitted; it transmits to the RFID tag 5 as a signal and functions to receive a response signal (radio signal) output from the RFID tag 5; the receiving circuit 7 functions to receive a response signal sent back from the RFID tag 5 by a load modulation method in response to a transmission command from the transmitting circuit 2 via the shared antenna 4; the receiving circuit 7 receives a received signal from the RFID tag 5 received by the shared transmission / reception antenna 4 (specifically, a composite signal obtained by combining a response signal from the RFID tag 5 and a cancel signal from the wraparound canceller circuit 10), is demodulated, and the demodulated signal is binarized and then decoded; a power supply system such as a battery and a power supply circuit, a display unit such as a liquid crystal display. (See Fig. 1-4 and the translation).
Allowable Subject Matter
Claims 5-6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an interference suppression apparatus that suppresses electromagnetic field interference produced by a radio frequency identification tag which includes a power supply, wherein the power supply circuit generates electric power from electromagnetic waves from the radio frequency identification reading apparatus for radio frequency identification tags, or wherein: the interference suppression apparatus is provided on a same label as the radio frequency identification tag; and the antenna of the interference suppression apparatus and an antenna of the radio frequency identification tag are arranged so as to be substantially parallel to each other with a predetermined gap therebetween, or wherein the antenna is configured by a dipole antenna that includes two elements; and the load adjuster changes the characteristic of the antenna by setting a state between the two elements to an open state, a short-circuit state, or a terminal state other than the open state and the short-circuit state, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2006/0232419 and patent No. 6,975,834 and 7,102,520, deal with wireless communication with tags, including passive tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876